g department of the treasury internal_revenue_service appeals_office irs capitol street fresno ca number release date a b certified mail dear pate feb person to contact name employee id number telephone fax employer id number uil this is a final adverse determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in sec_501 of the code we made the adverse determination for the following reasons you are not organized or operated exclusively for exempt purposes as set forth in sec_501 of the code by providing vendors with an opportunity and a venue to sell their products you are operated for the substantial purpose of private benefit to vendors at your farmers' market your operations are not exclusively charitable or educational and resemble those of a commercial enterprise you're required to file federal_income_tax returns on forms mail your form to the appropriate internal_revenue_service center per the form's instructions you can get forms and instructions by visiting our website at www irs gov forms-pubs or by calling 800-tax-form we'll make this letter and the proposed adverse determination_letter available for public inspection under sec_6110 of the code after deleting certain identifying information we provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you can file an action for declaratory_judgment under the provisions of sec_7428 of the code in either the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia letter rev catalog number 40683r -you niust file a petition or complaint in one of these three courts within days from the date we mailed this determination_letter to you contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment you can write to the courts at the following addresses united_states tax_court us court of federal claims us district_court for the district of columbia second street nw washington dc madison place nw washington dc constitution avenue nw washington dc note we will not delay processing income_tax returns and assessing any taxes due even if you file a petition for declaratory_judgment under sec_7428 of the code please refer to the enclosed publication how to appeal an irs determination on tax-exempt status for more information about the appeals process you also have the right to contact the taxpayer_advocate_service tas tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call tas assistance is not a substitute for established irs procedures such as the formal appeals process tas cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court if you have questions contact the person at the top of this letter sincerely appeals team manager enclosures publication ce letter rev catalog number 40683r department of the treasury internal_revenue_service cincinnati oh legend b date c date d state county f j item x dollars dollar amount y dollars dollar amount z dollars dollar amount dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you meet the organizational_test under sec_501 of the code no for the reasons stated below do you meet the operational_test under sec_501 of the code no for the reasons stated below facts you were incorporated on b in the state of d your articles of incorporation indicate that you are an association of farmers and gardeners whose purpose it is to promote agriculture through the provision of a retail_outlet and to provide residents of the area with the freshest and most nutritious produce possible and to engage in any other activity which may be legally carried out by a non-profit corporation you filed articles of amendment on c the amendment states that you are organized exclusively for educational agricultural nutritional and scientific purposes within the meaning of sec_501 of the code your specific purpose is to coordinate a farmers market which will enable local agricultural growers the opportunity to provide a healthy local food source to the community you also seek to raise consciousness about sustainable food production on a local level and to provide education about local food production and nutrition in an atmosphere that promotes healthy eating a strong community connection and consumer participation particularly low-income families per your bylaws you have no members all decisions and voting rights rest with the board_of directors or persons to whom authority has been designated by the board the board will fix policies employ and discharge necessary staff authorize expenditures and take all necessary steps to carry out the purposes of the corporation the board will also elect all officers of the organization your board_of directors is composed of five individuals these five individuals also serve as your officers four out of the five directors are listed on your website as vendors at the market you describe yourself as a community resource to educate the public on the health and environmental benefits of locally grown and produced foods your focus is on promoting sustainability and teaching the nutritional benefits of locally sourced foods to growers producers and consumers at large you call yourself a small local grass-roots effort and an organizer that handles the logistics of the operation of the farmers market the local community has requested you oversee the operations of the weekly market your website describes you as a tourist attraction you request community support including visiting your market frequently sharing information about your market and your website buying from advertisers buying ad space and providing feedback you also provide information about your vendors vendor forms contacts pictures and entertainment at the market advertisements for your market describe vendors and their products available that week along with the time and location of the market you welcome all vendors but you require all of your growers to produce goods within the county f to ensure support of the local economy vendors set their own prices for goods your market is located on land which is donated to you for use free of charge you recently hired a manager who assists in the overall operation of the market and staffs the information table where customers are presented with free literature about nutrition and the local food movement you accept ebt snap in addition to wic and senior wic coupons you have a system where you issue j to those using ebt and wic benefits customers purchase j from the market manager then use j to purchase items from vendors the vendors then return the j to the manager and once a month vendors will receive payment for redeemed j this system helps you to collect data on the use of these programs to show the benefit to the community you offer these individuals an additional x dollars to spend when purchases totaling x dollars are made when asked if you are operated in a deteriorated or blighted_area you provided the charter of f which describes how the county is governed there is no reference contained describing f as being deteriorated or blighted for the last five tax years your income is all from gross_receipts more than of your income is from vendor fees for space and grower fees you state grower fees are the redemption of the j the vendor fees for summer and fall are set at y dollars and the fees for winter and spring are set at z dollars with lesser amounts for occasional vendors the only funds you receive from vendors are the application fee letter rev catalog number 47630w vendor fees offset the cost of salaries advertising brochures insurance replacement tents and donations to a local school on your financial information your primary expense is grower payments other expenses listed include equipment advertising salaries insurance and other miscellaneous expenses associated with running the market in addition to the market you have partnered with wic and your local county extension to provide free cooking demonstrations and recipes focused on the health benefits of locally and organically sourced fresh fruits and vegetables you also support other local endeavors by providing space to local schools to sell produce from their school gardens and to local food pantries to both gather and distribute product to their clients on occasion you provide space for local non-profits to connect with the greater community and for local musicians to play their music you plan to establish a scholarship fund for students that demonstrate an interest in sustainable agricultural systems you also plan to expand assistance to local community nutrition programs law sec_501 of the code provides that corporations may be exempted from tax if they are organized and operated exclusively for charitable educational or other enumerated purposes and no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 provides that in no case shall an organization be considered to be organized exclusively for one or more exempt purposes if by the terms of its articles the purposes for which such organization is created are broader than the purposes specified in sec_501 sec_1 c -1 c provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -1 d ii provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 provides the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes relieving the poor and distressed or the underprivileged letter rev catalog number 47630w combating community deterioration lessening neighborhood tensions and eliminating prejudice and discrimination sec_1 c -1 d i provides that the term educational as used in sec_501 of the code relates to the instruction of the public on subjects useful to the individual and beneficial to the community revrul_67_216 1967_2_cb_180 established that a nonprofit organization formed and operated exclusively to instruct the public on agricultural matters by conducting annual public fairs and exhibitions of livestock poultry and farm products may be exempt from tax under sec_501 of the code revrul_69_175 1969_1_cb_149 describes an organization created to provide bus transportation for school children to a tax-exempt private school the organization was formed by the parents of pupils attending the school the organization provided transportation to and from the school for those children whose parents belonged to the organization parents were required to pay an initial family fee and an additional annual charge for each child the service determined that when a group of individuals associate to provide a cooperative service for themselves they are serving a private interest in revrul_71_395 1971_2_cb_228 a cooperative art gallery was formed and operated by a group of artists for the purpose of exhibiting and selling their works and did not qualify for exemption under sec_501 c of the code it served the private purposes of its members even though the exhibition and sale of paintings may be an educational activity in other respects in revrul_73_127 1973_1_cb_221 the service held that an organization that operated a cut-price retail grocery outlet and allocated a small portion of its earnings to provide on-the-job training to the hard-core unemployed did not qualify for exemption the organization's purpose of providing job training for the hardcore unemployed was charitable and educational within the meaning of the common_law concept of charity however the organization's purpose of operating a retail grocery store was not the ruling concluded that the operation of the store and the operation of the training program were two distinct purposes since the former purpose was not a recognized charitable purpose the organization was not organized and operated exclusively for charitable purposes revrul_77_111 1977_1_cb_144 in situation held that an organization formed to increase business patronage in a deteriorated area by providing information on the area's shopping opportunities local transportation and accommodations is not operated exclusively for charitable purposes and does not qualify for exemption under sec_501 of the code the overall thrust is to promote business rather than to accomplish sec_501 objectives exclusively in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes the petitioner's activities were largely animated by non-exempt purposes directed fundamentally to ends other than that of education in 302_f2d_934 ct_cl the court considered the status of an organization that provided analysis of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and services providing advice for purchases of individual securities the court noted that education is a broad concept and assumed that the organization had letter rev catalog number 47630w an educational purpose the court concluded however that the totality of the organization's activities which included the sale of many publications as well as the sale of advice for a fee to individuals was more indicative of a business than that of an educational_organization the court held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and that the organization was not entitled to be regarded as exempt in 46_tc_47 the court considered a collective organization created to dredge waterways the majority of the funds for this activity came from owners of property adjacent to the waterways the court found that the primary beneficiaries were the adjacent property owners any benefit to the general_public because these dredged waterways would be a safe_harbor for boats during a storm was secondary therefore the organization was not exempt because of the significant private benefit provided in 950_f2d_365 7th cir the court_of_appeals upheld a tax_court decision tcmemo_1990_484 that an organization operating restaurants and health food stores in a manner consistent with the doctrines of the seventh day adventist church did not qualify under sec_501 of the code the court found substantial evidence to support a conclusion that the organization's activities furthered a substantial nonexempt purpose including that the operations were presumptively commercial the organization competed with restaurants and food stores used profit-making pricing formulas consistent with the food industry and incurred significant advertising costs application of law sec_501 of the code and sec_1_501_c_3_-1 set forth two main tests for an organization to be recognized as exempt an organization must be both organized and operated exclusively for purposes described in sec_501 based on the information you provided in your application and supporting documentation we conclude that you fail both tests your articles of incorporation and subsequent amendments do not include a purpose clause that limits your purposes to one or more exempt purposes the purposes for which you were created are broader than the purposes specified in sec_501 of the code including agricultural and nutritional purposes accordingly you do not satisfy the organizational_test required by sec_1_501_c_3_-1 and c -1 b iv and you are not organized for exclusively exempt purposes you are also not described in sec_501 of the code because you fail the operational_test specifically you are not operated exclusively for an exempt_purpose as described in sec_1_501_c_3_-1 the facts show you are not operated exclusively for charitable and educational_purposes but for the purpose of facilitating sales for the benefit of growers and producers at your farmers' market for a fee you provide space at which vendors sell their goods directly to the public you also advertise promote and inform buyers about your market you operate an open market for vendors to sell goods including the majority of your governing body your operations result in substantial private benefit to vendors of products at your market sec_1_501_c_3_-1 requires an organization show that it is not organized or operated for private interests although the market includes educational events more than an insubstantial part of your activities are in furtherance of the non-exempt purpose of being a profitable outlet for your vendors to increase their sales you not only provide the outlet for them to sell their products you provide marketing and cover overhead expenses that the vendors would otherwise have to expend in addition you have set up a system that allows ebt and wic beneficiaries make purchases from vendors at the farmers market your redemption service allows eligible customers to purchase j which are used by ebt and wic beneficiaries to transact letter rev catalog number 47630w business with the farmers’ market vendors the j are later redeemed by your participating vendors from you for their cash_equivalent face value this arrangement enables your farmers’ market vendors to access another class of customers to grow their sales because your governing body members are also vendors the private benefit associated with all of these services and subsidies constitutes inurement therefore you do not qualify for exemption under sec_501 you are like the organization described in revrul_69_175 because you were formed by a group of farmers joining together to sell their products farmers and growers pay a vendor fee to participate in the market by associating together and providing a cooperative service amongst themselves your vendors are serving a private rather than a public interest similar to the cooperative art gallery described in revrul_71_395 you provide a venue for selling items that advance private interests as explained in this ruling an organization that operates for the purpose of exhibiting and promoting the sales of products for the benefit of private individuals does not qualify for exemption under sec_501 of the code similar to the organization described in the ruling you are not operated exclusively for educational_purposes even though providing information on healthy foods may be educational in other respects it is not your primary purpose you are similar to the organization described in ginsberg v commissioner the primary beneficiaries of the activities of your market are your members who are selling their products any benefit the consumers of the goods receive through education on the food's production preparation and growing practices is secondary to the sale_of_goods sec_1_501_c_3_-1 provides the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes relieving the poor and distressed or the underprivileged combating community deterioration lessening neighborhood tensions and eliminating prejudice and discrimination you did not provide evidence that you limit your services to the poor and distressed or that your operations are in a deteriorated or blighted_area while you do plan to offer some charitable services such as giving space to local schools and donating products to food pantries this is incidental to your operation of a market for the sale_of_goods sec_1_501_c_3_-1 provides in part that the term educational as used in sec_501 of the code relates to the instruction of the public on subjects useful to the individual and beneficial to the community while you will provide some educational_services such as cooking classes and scholarships there is no evidence these are substantial activities any education you provide is incidental to the sale of members' products and promotion of their businesses for these reasons you are not serving exclusively educational or charitable purposes you are not like the organization in revrul_67_216 because your principle purpose is to facilitate sales and pair buyers with sellers you devote a majority of your resources and time to this purpose you utilize resources to help local and regional farmers gain visibility to potential buyers through the vehicle of your farmer's market you maintain a vendor list and distribute marketing materials to buyers in the effort to encourage the public to support farmers at your market you are similar to the organization described in revrul_73_127 because the operation of the farmers' market and the provision of education on healthy foods are two distinct purposes because the operation of your market is not an exclusively charitable or educational purpose you are not operated exclusively for exempt purposes letter rev catalog number 47630w your activities are similar to the management and marketing activities conducted by the organization described in revrul_77_111 supra like the organization described in revrul_77_111 by conducting advertising and marketing as well as managing the market facility you are engaged in activities which promote business in the market place generally rather than accomplish exclusively charitable purposes described in sec_501 of the code as held in better business bureau of washington d c inc v united_states a single non-exempt purpose if substantial will preclude tax exemption under sec_501 of the code the operation of your farmers' market a substantial part of your activities is a non-exempt purpose you are similar to the organizations described in the american institute for economic research v united_states and living faith inc v commissioner you are operating a farmers' market in competition with other commercial markets your sale of products is indicative of a business your sources of revenues are mainly from vendor fees and your expenses are primarily for grower payments equipment advertising salaries and insurance your market is a significant non-exempt commercial activity that is not incidental to the achievement of other educational_purposes your position you assert that you are operated for the benefit of the community first the land where you operate is owned by a private individual who does not get paid and allows use of the property free of charge second the market is an organizer conduit that handles the logistics of the operation only it has no affiliation with the farmers growers other than receiving vendors’ fees from farmers growers those fees are used to offset the costs of running and managing the market third you state that the market undertakes no commercial operations and is urged by the local community to sponsor and police the weekly market finally you intend to expand the snap and wic programs that benefit children and the needy our response to your position by providing an outlet for local farmers and vendors you are primarily serving the private interests of the businesses and individuals who come to your market to sell their products your financial information supports that you are a conduit handling logistics of a farmers market only you financials show no substantial expenditures_for charitable or educational programs even considering you provide an extra x dollars to those using ebt or wic that program is primarily a pass-thru service allowing vendors to accept payment via ebt or wic increasing their sales you also provided no evidence that the area you serve is a depressed or blighted_area even though you do describe some charitable and educational programs like scholarships and working with other community charities there is no evidence these are a substantial activities the facts show your primary purpose is operating a local market for commercial purposes which results in private benefit to your vendors conclusion based on the facts and circumstances presented you do not qualify for exemption from federal_income_tax as an organization described in sec_501 of the code you are not organized or operated exclusively for exempt purposes as set forth in sec_501 of the code by providing members with an opportunity and venue to sell their products you are operated for the substantial purpose of private benefit to members at your market your operations are not exclusively charitable or educational and resemble those of an ordinary commercial enterprise letter rev catalog number 47630w if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address letter rev catalog number 47630w u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication cc letter rev catalog number 47630w
